Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' arguments filed in their response dated 07/16/2021 are acknowledged; in said response applicants’ have amended claims 1-16 and added new claims 17-21. Thus, amended claims 1-21 are pending in this application and are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
RE: Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/EP2018/083540 filed on 12/04/2018 and claims the priority date of France application 1762611 filed on 12/20/2017; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/EP2018/083540 filed on 12/04/2018. Examiner is maintaining his position as the cited prior art publication dates (Carnnot et al., WO 2018/015227 A1; publication date 01/25/2018) falls between the granted priority date of 12/04/2018 and the claimed foreign priority date 12/20/2017.  
Withdrawn-Claim Rejections: 35 USC § 112(b) 
Previous rejection of claim 1 and claims 2-16 depending therefrom rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA )
Previous rejections: (i) Claims 1-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation); and (ii) Claims 1-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McDonald et al., (US 8,597,431 B2), are being withdrawn due to claim amendments and addition of new claims. 
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) and further in view of McDonald et al., (US 8,597,431 B2), Long et .
Regarding claims 1-12, 14-19 and 21, Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) disclose a process for the continuous treatment of a lignocellulosic biomass for producing sugary liquors, comprising the following steps: a) impregnating the biomass using an impregnation liquor with a pH of between 0.1 and 7 (paragraph [0030], [0071-0074]; and see Fig. 1-3, claims entire document; examiner also takes the position that pH and measuring pH is an indication of amount of H+ ions present in a reaction and is well established in the art, as pH is negative log of H+ ions; The pH scale is commonly used to represent hydrogen ion activity); impregnation zone operating at temperature of 10-950C (paragraphs [0016-0019]); producing a wet biomass having a dry matter content of 15% wt and 40% wt (paragraph [0020]); transferring the wet biomass to the steam explosion step (paragraphs [0021] and [0024-0025]); said wet biomass is pressed to increase the dry matter content of the biomass by 40% by weight or more (paragraph [0023]); acidic liquor is only a solution of sulfuric acid, pH between 0.1 and 2 (paragraphs [0035-0037]); biomass subjected to enzymatic hydrolysis, subjected to alcoholic fermentation and production of ethanol (paragraphs [0041-0042]).
Examiner is reproducing below certain relevant sections from Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) as a ready reference:
Limitation of claim 4; sampling and recycling
[0016]

1 ) a first zone for transferring the crushed biomass to a first impregnation zone of the

of liquid from said first impregnation zone towards the zone of transfer,

[0017]

2) an impregnation step under atmospheric pressure carried out in 2 superimposed
impregnation zones operating at a temperature of 10-95 ° C, the residence time of the
biomass in said impregnation step being 1 min-60 min, and

[0018]

- Said first impregnation zone receives the pressed biomass from the transfer zone and
it contains an impregnation liquor with a pH of between 0.1 and 7 and

sampling and recycling
According to the invention the liquor preparation step can therefore be carried out in
different ways:

[0139]

- - with withdrawal of liquor from the impregnator and recycling of liquor in the first
impregnation zone of the impregnator;

[0140]

- With sampling of one or more liquids present downstream of the impregnation (such
as the pressate) and recycling in the first impregnation zone of the impregnator; this
arrangement is advantageous, in particular in cases where there is little difference in
characteristic between the downstream liquor and the fresh liquor,

[0141]

- with double recycling, that 1s to say with withdrawal of liquor from the impregnator
and recycling of liquor in the first impregnation zone of the impregnator and also
withdrawal of one or more liquids present downstream of impregnation and recycling
in the first impregnation zone of the impregnator.

This arrangement is widely preferred.

Transfer zone with pressing to the steam explosion stage
Limitation of Claim 6; added acid is 6.15%
[0035]

It is preferable to keep the liquor level almost constant by adding acidic liquor.

Generally, acidic liquor is only a solution of sulfuric acid.

[0036]

Preferably, the acidic liquor has a pH between 0.1 and 2
Added acid 6.15%

[0187]

water: 4.34 kg of water /kg DM treated

[0188]

sulfuric acid: 61.5 g/kg MS treated

[0189]

Steam: 8.5 kg / kg MS treated

Limitation of claims 10 and 11 
[0079]

Due to the impregnation there is a loss of liquor and acidity.

It is therefore necessary to regularly add fresh acidic liquor.

These additions make it possible to precisely regulate the level of liquor in the
impregnation reactor.

[0080]

The preparation of liquor is also a step which makes it possible to regulate its
operating parameters such as, for example, the temperature, the pH or any other
characteristic.

The adequate acid concentration is regulated by adding acid and / or water.

[0081]

It also makes it possible to produce a homogeneous liquor.

[0082]
This step 1s carried out in a liquor preparation zone.

Various devices can be used, such as, for example, a mixing tank provided with an
agitation system or a mixer (preferably a static mixer).

[0083]

Preferably, the device is equipped with pH and flow measurement sensors for water,
acid, waste liquor and prepared liquor ....

All of these sensors make it possible to set up a regulation which balances the flow
rates and the acidities so as to have a stable continuous operation under the desired
conditions

[0092]
A liquor recirculation loop can advantageously be arranged around the first zone of
the impregnation step and which is commonly called “pump-around” because it
involves withdrawing and recycling in the same zone.
[0093]
There are two possibilities for reinjection: co-current (bottom injection and top draw-
off) or counter-current (top injection and bottom draw-off).
This loop makes it possible to have better homogeneity and stability of the liquor,
better contact of the liquor with the biomass and also makes it possible to regulate the
level of liquor in the first impregnation zone.
[0094]
Preferably, the liquor is withdrawn near the liquid level of the first impregnation zone
after separation of the biomass.
This liquor is drawn off at a place where the concentration of waste liquor is high, so
that, in the liquor preparation zone, its characteristics are adjusted to those of the fresh
liquor.
[0095]
Before its return, the spent liquor in fact passes through the liquor preparation stage
where it is added with acid and / or water in the appropriate proportions.

[0097]

The characteristics of the liquor entering the preparation stage are measured by means
of sensors (pH, flow rate, etc.) and the quantities of water and / or acid to be added
are determined by the control system to reach the (the) set value (s), for example the


[0098]

Description of the figures which will be followed from the following references:
Figure 1: simple recycling in pump-around (co-current)

[0099]

1 : crushed biomass 2: Ist zone / transfer step 3a: impregnator, first zone 3b:
impregnator, second zone

[0100]

5 : liquor withdrawn from the impregnator for recycling in co-current pump-around 4:
liquor injected into the impregnator for recycling in co-current pump-around 6:
apparatus (tank) for preparing liquor

[0101]

7: water make-up in the liquor preparation tank

[0102]

8 : addition of acid in the liquor preparation tank 9: second zone / transfer stage
[0103]

10 : downstream of the impregnation process (pretreatment by steam explosion).
10104]


Simple recirculation loop with one or more other downstream liquid streams

[0129]

Other liquid streams separated after the impregnation step (or after the impregnator),
and more precisely after the second impregnation zone of this step, can also be
recycled in impregnation after passing through the step (the apparatus) for preparing
liquor.

Advantageously, the characteristics of the flow are measured by sensors (flow rate,
pH, etc.) before the introduction of the flow in the preparation step.


proportions to prepare the liquor with suitable characteristics.

Preferably, said flow is the pressate (liquid issuing from the second zone for
transferring the wet biomass to the steam explosion step).

In fact, this flow 1s a waste liquor which still contains acid which ts therefore
recoverable.


The disclosure of Carnnot et al., (WO 2018/015227 A1) do not explicitly teach measuring acidic power … to within ± 20% (as in claim 13); and measuring acidic power … to within ± 10% (as in claim 20).

Regarding claims 1-12, 14-19 and 21, McDonald et al., (US 8,597,431 B2) also disclose continuous treatment of a lignocellulosic biomass for producing sugary liquors, comprising the following steps impregnating the biomass using an impregnation liquor; pretreating biomass with acidic impregnation liquor, steam explosion of wet biomass, separation and enzymatic hydrolysis of wet biomass and fermentation methods for the production of alcohol. Applicants’ are directed to the following sections in McDonald et al., (US 8,597,431 B2):  Abstract; Fig. 2; Fig. 5; Fig. 6; Fig. 7, Biomass+acid pretreatment and soaking process; Fig. 9; Fig. 10; Fig. 13, wet biomass samples are pretreated with acid and then subject to steam explosion; Fig. 16, oligomer generation as a function of acid level steeping at 500C; Fig. 17, oligomer generation as a function of acid level steeping at 700C; Fig. 25 ; Fig. 27; Fig. 28, pretreated biomass liquid component composition and solid component composition; Fig. 30, Acid steeping experimental design, acid concentration (0.25-4% w/w), time (10-30 min), and temperature (500C -1000C); Fig. 31, conditions and yields from saccharification of acid steam explosion, col. 9, lines 22-46; steeping process conducted at an acid level from about 0.1%w/w to about 4%w/w, time from about 1  minute to 20 minutes and temperature 50 degree Celsius to 160 degree Celsius, col. 11, lines 15-50; Example 1, acid pretreatment followed by steam explosion and enzyme hydrolysis, col. 12, lines 22-60; claims and entire document.
Examiner is also reproducing certain relevant sections from McDonald et al., (US 8,597,431 B2) as a ready reference: Teaching, Suggestion and Motivation for the determination of Optimal pH, temperature for efficient the treatment of lignocellulosic biomass.
US 8,597,431 B2

    PNG
    media_image1.png
    733
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    441
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    619
    497
    media_image3.png
    Greyscale

Col. 7

    PNG
    media_image4.png
    627
    324
    media_image4.png
    Greyscale

Col. 10

    PNG
    media_image5.png
    203
    318
    media_image5.png
    Greyscale

Regarding claims 13 and 20, measuring acidic power … to within ± 20% (as in claim 13); and measuring acidic power … to within ± 10% (as in claim 20), the following references provide Teaching, Suggestion and Motivation to skilled artisan.
Analogous art, Long et al., (Catalysis Today, 2013, Vol. 200: 99-105) teach an efficient catalytic delignification of sugarcane bagasse (lignocellulosic biomass) in the presence of acidic ionic liquids (ILs; measurement of acidic power and H+ ion concentrations of catalytic conditions). Applicants’ are directed to the following sections in Long et al., (Catalysis Today, 2013, Vol. 200: 99-105): Abstract; Scheme 1, page 101; cols. 1-2 & Table 2, page 101; 4. Conclusions, page 10; and entire document. 
Similarly, analogous art, Gillet et al., (Green Chem., 2017, Vol. 19: 4200-4233) also teach catalytic delignification of lignocellulosic biomass in the presence of acidic ionic liquids (ILs; measurement of acidic power and H+ ion concentrations of catalytic conditions). Applicants’ are directed to the following sections in Gillet et al., (Green Chem., 2017, Vol. 19: 4200-4233): Abstract; Col. 12, page 4223, 5. Ionic liquids (ILs) to modify lignin, pages 4223-4226.     
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Long et al., and Gillet et al., will be able to modify Carnnot et al., and McDonald et al., teachings and combine said teachings to determine the acidic power i.e., catalytic delignification of lignocellulosic biomass in the presence of acidic ionic liquids (ILs; measurement of acidic power and H+ ion concentrations of catalytic conditions) as suggestion, teaching and motivation is provided in the references of Long et al., and Gillet et al.
1-21 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 1-21 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) and further in view of McDonald et al., (US 8,597,431 B2), Long et al. (Catalysis Today, 2013, Vol. 200: 99-105) and Gillet et al., (Green Chem., 2017, Vol. 19: 4200-4233).
Applicants’ have presented following arguments for traversing the 35 USC § 102 (AIA ) following claim amendments to previously presented claims 1-16 and presenting new set of claims 17-21; said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 7-9 of Applicants’ REMARKS dated 07/16/2021). 
	Applicants’ argue: “… Carnnot et al. disclose a process for treatment of lignocellulosic biomass for the production of sweet juices. The process includes 
 
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence from the references of Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) and McDonald et al., (US 8,597,431 B2) including the scientific rationale for modifying the teachings of Carnnot et al., and McDonald et al.,; for details see the body of rejection above. 
Regarding specific concentration of acidic power, pH and application temperature are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-21 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie 
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
The priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/EP2018/083540 filed on 12/04/2018.
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carnnot et al., (WO 2018/015227 A1; priority date 07/18/2016; see provided English Machine Translation) and further in view of McDonald et al., (US 8,597,431 B2), Long et al. (Catalysis Today, 2013, Vol. 200: 99-105) and Gillet et al., (Green Chem., 2017, Vol. 19: 4200-4233).
Conclusion
	None of the claims are allowable. Claims 1-21 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652